DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 07/05/2022. The examiner acknowledges the amendments to claims 1 – 7, 11 – 12, 14 – 15, 24, 26, 29, and 34 – 35, the Drawings, and the Specification. Claims 10, 13, 23, and 33 are cancelled.

Response to Arguments
Applicant’s arguments, see pg 15, filed 07/05/2022, with respect to the USC 102 and 103 rejections of claim 1 – 3, 5 – 6, 8 – 9, 11 - 12, 16 – 18, 21 – 27, 29 – 32 and the objections to claims 14 – 15 and 34 - 35 have been fully considered and are persuasive.  The USC 102 and 103 rejections of claim 1 – 3, 5 – 6, 8 – 9, 11 - 12, 16 – 18, 21 – 27, 29 – 32 and the objections to claims 14 – 15 and 34 - 35 have been withdrawn. 

Election/Restrictions
Claims 1 – 3, 5 – 6, 8 – 9, 11 – 12, 14 – 18, 21 – 22, 24 – 27, 29 – 32, and 34 - 35 allowable. Claims 4, 7, 19 – 20, and 28, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions A and B and I and II, as set forth in the Office action mailed on 04/05/2022, is hereby withdrawn and claims 4, 7, 19 – 20, and 28 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 – 9, 11 – 12, 14 - 22, 24 – 32, and 34 - 35 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 26 are allowable because they comprise allowable subject matter comprising the housings of the first and second implantable devices are joined together by a sleeve. The closest prior art of record, US 20100191088 A1 to Anderson, et al. (hereinafter Anderson), teaches the housings of multiple sensors, (532, 534, 536, and 538), in a through-hole (526) of an anchor (520) (Fig 31). However, Anderson does not teach the housings of the sensors are joined together by a sleeve.
Claims 2 – 9, 11 – 12, 14 – 22, 24 – 25, 27 - 32, and 34 – 35 are allowed for depending from the allowable subject matter of claims 1 and 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791